Citation Nr: 1418796	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  03-29 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Tara E. Goffney, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1978 and from December 1978 to February 1979. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge at a Board Video Conference hearing in December 2005. A transcript of this proceeding has been associated with the claims file. 

The Board previously remanded this case for further development in March 2006 and August 2008.  In June 2009 the Board denied the Veteran's claim. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 decision, the Court vacated the June 2009 Board decision and remanded the matter to the Board for re-adjudication.  The Board again remanded the case for further development in April 2012.  

The Board notes that the issue of entitlement to service connection for a right hand disorder, to include Reynaud's phenomenon, was previously a part of the appeal.  However, service connection was granted in a May 2012 rating decision.  As such, the issue of service connection for Reynaud's phenomenon is no longer before the Board.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's hepatitis C was incurred in service.  


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As the Veteran's claim for service connection for hepatitis C is being granted, no discussion of the VA's duty to notify and assist is necessary.  

Analysis

The Veteran contends that his hepatitis C is related to in-service air gun inoculations, a scalp laceration, or a left index finger laceration.   

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran's service treatment records are unremarkable for any treatment or diagnosis of hepatitis C.  Service treatment records do show that the Veteran received several immunizations while in service.  A July 17, 1975, treatment record shows that the Veteran suffered a scalp laceration.  Additionally, an October 27, 1977, treatment record shows that the Veteran suffered a laceration to his left index finger.  

The Board also finds that the Veteran has a current diagnosis of hepatitis C as evidenced by an April 2002 private treatment record.  

As such, the claim turns on whether the Veteran's current disability is related to his in-service incidents.  

A December 2005 VA opinion by C.L. noted that the Veteran was diagnosed with hepatitis C in 2001 and concluded it was impossible to determine the date of acquisition of his viral infection.  

The Veteran was afforded a VA examination in April 2008.  The examiner concluded that the Veteran's hepatitis C was associated with polyarthralgia's and Dupuytren's contractures.  In a November 2008 addendum opinion, the examiner concluded that it was less likely as not that the Veteran contracted hepatitis C in service.  The examiner explained that he could not find evidence in the claims file to support that hepatitis C was contracted while in service.  The examiner also explained that he could not find evidence that vaccination by air guns or head laceration was a risk factor for hepatitis C.  The examiner also noted that the July 1975 note concerning the scalp laceration did not mention any blood transfusions as part of the treatment.  

The Veteran was afforded another VA examination in January 2013.  The examiner concluded that it was at least as likely as not that any diagnosed hepatitis C was related to the Veteran's period of active service.  The examiner explained that the inoculations that he received as part of his service, as well as the lacerations to his scalp and left index finger, were all risk factors for the transmission of hepatitis C.  In a March 2013 addendum opinion, the examiner further concluded that he was unable to provide an opinion without resorting to mere speculation.  The examiner explained that the self-reported post-service intravenous drug use in the 1990s, inoculations in service, as well as the lacerations to the Veteran's scalp and fingers, were all equally likely possible modes of transmission of the hepatitis C virus.  

The Veteran was afforded another VA examination in March 2014.  The examiner concluded that the Veteran had a history of intravenous drug use in the 1990s, which was the most important risk factor for hepatitis C.  The examiner also concluded that it was less likely as not that the inoculations and lacerations to the Veteran's scalp and left index finger while in service contributed to his hepatitis C.  The examiner explained that the preponderance of currently established scientific and medical evidence did not support any relation between inoculations with an air gun and lacerations, with the development of hepatitis C. 

The Board notes that there are competing competent medical opinions of record regarding whether the Veteran's hepatitis C is related to his active military service.  As such, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for hepatitis C is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is granted



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


